DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-6, 9-15, 21, 25, 38, and 40-42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims is in line with the interview of 1/6/2022 which now specifies the shape-sensing catheter including the shape sensing optical fiber and the measurement assembly including the specifics of the assembly on order measure the movement and translation of the guidewire while within the measurement assembly, enabling the monitoring of the movement and outputting the distance signal for determination of the position of the guidewire therefrom. This overcomes the reference to Flexman et al in view of Denissen which lack the instantly claimed combination of measurement assembly, guidewire, and monitoring/sensor capabilities in order to ascertain location data based only on monitored movement of the guidewire within the assembly.  

Applicant and Examiner discussed an amendment to the claims in order to bring the case into condition for allowance. Agreement was reached on the content of the amendment to include the specifics of the movable element, sensor, and measurement module as well as the interaction of those with the system and filed on 1/14/2022

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793